DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on August 03, 2020.  Claims 1 – 19 are pending and examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 03, 2020, August 09, 2021, December 27, 2021, February 09, 2022, and June 06, 2022 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, Lines 11 - 12 recites "whether to assign a driver to the trip based the probability of requiring assistance".  Claim should recite "whether to assign a driver to the trip based on the probability of requiring assistance".  Emphasis added.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 1 is directed to a method claim.  Therefore, claim 1 is within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  certain methods of organizing human activity, and / or mental processes.
Independent claims 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:
A method of determining whether to assign a vehicle without a driver to a trip, the method comprising: 
determining, by one or more processors, a route for a trip between a pickup location and a destination location for a passenger, 
the route including one or more lane changes; 
determining, by the one or more processors, branch routes for the route based on the one or more lane changes; 
determining, by the one or more processors, a probability of following each determined branch route; 
determining, by the one or more processors, a probability of requiring assistance for each determined branch route; 
determining, by the one or more processors, whether to assign a driver to the trip based the probability of requiring assistance for each determined branch route and the probability of following each determined branch route; and 
assigning, by the one or more processors, a vehicle of a fleet of vehicles to the trip based on the determination of whether to assign a driver.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining…” in the context of this claim encompasses a person (or person(s) (i.e., a car service and / or taxi dispatcher) observing and acquiring data and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution (application) activity and post-solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

“assigning, by the one or more processors, a vehicle of a fleet of vehicles to the trip based on the determination of whether to assign a driver.”

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “assigning,… a driver” the examiner submits that these limitations are insignificant extra solution (application) activity and post-solution activity that merely comprise an insignificant application of the results of the “determining” steps of the mental process and merely use a computer (vehicle controller) to perform the process.    Lastly, the “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the “determining” step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply, or implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle processor (computer) controller to perform the determining (evaluating) and the assigning of a driver… amounts to nothing more than applying the exception using a generic computer component and performing insignificant application of the results of the mental process. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “determining, a route… between a pickup location and a destination… for a passenger; determining,  branch routes for pick-up locations; determining,… probability of requiring assistance for each… branch route; determining,… whether to assign a driver to the trip based (upon) the probability of requiring assistance for each determined branch route and the probability of following each determined branch route; and assigning,… a driver”  are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Dependent claims 2 – 19 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.  Specifically, claims 2-16 merely further define the “determining” steps, i.e. further define the mental process.  Claim 17 introduces additional “determining” steps and is, therefore, merely claims additional steps of the mental process.  Claims 18-19 merely further define the “determining” steps introduced in claim 17. Therefore, it can clearly be seen that dependent claims 2 - 19 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
Therefore, claims 1 – 19 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0286309 A1 to CHELLAPILLA et al. (herein after "Chellapilla") in view of U.S. Patent Application Publication No. US 2017 /0192437 A1 to BIER et al. (herein after "Bier").
As to Claim 1,
Chellapilla’s system for autonomous vehicle (AV) performance evaluation discloses a method of determining whether to assign a vehicle without a driver to a trip (see Figs. 5A - 5C, 6, and ¶0095.  In particular, see Fig. 5A ~ process method step 502.  

    PNG
    media_image1.png
    782
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    576
    media_image2.png
    Greyscale

See Fig. 5B ~ process method step 532, transportation management system  660 assigns (dispatches) fleet of vehicles (640)), the method comprising: 
determining, by one or more processors, a route for a trip between a pickup location and a destination location for a passenger (see Fig. 5B ~ process method steps 522 - 524. 

    PNG
    media_image3.png
    765
    526
    media_image3.png
    Greyscale

See Fig. 7 ~ processor 702, ¶0083, and ¶0104 - ¶0105), 
the route including one or more lane changes (see ¶0026, ¶0032, and ¶0058 - ¶0059.  In particular, see Fig. 2 ~ 204.  See ¶0058 - ¶0059, route includes lane changes which dependent upon whether or not complexity of route with lane change exceeds an AV performance capability  threshold, and if so disengagement categorization module 204 defaults / defers to a manual driver (manual driving)); 
determining, by the one or more processors, a probability of requiring assistance for each determined branch route (see Figs. 5A - 5C, 6, ¶0059 - ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0066 - ¶0068, and ¶0079, transportation management system  660 teaches determining likelihood of requiring assistance for each per-road-segment (such as those segments entailing lane changes) respective to a computed mile per expected event ~ (MPEE) of each road segment corresponding to the ridesharing passenger's request to their destination); 
determining, by the one or more processors, whether to assign a driver to the trip based the probability of requiring assistance for each determined branch route and the probability of following each determined branch route (see Figs. 5A - 5C, 6, ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0060, ¶0066 - ¶0068, and ¶0079, transportation management system  660 determines if AV can perform the ride request upon weighted  consideration (per-road-segment respective to a computed mile per expected event ~ (MPEE) of each road segment corresponding to the ridesharing passenger's request to their destination); and 
assigning, by the one or more processors, a vehicle of a fleet of vehicles to the trip based on the determination of whether to assign a driver.  (See Figs. 5A - 5C, 6, ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0060, ¶0066 - ¶0068, and ¶0079, based upon a metric utilization module 210 computation if the autonomous vehicle can fulfill a ridesharing passenger's request, it determines if a driver (human driver) needs to fulfill the ridesharing passenger's request, and subsequently the transportation management system  660 assigns (dispatches) fleet of vehicles (640) to fulfill the ridesharing passenger's request to their destination).
However, Chellapilla’s system for autonomous vehicle (AV) performance evaluation does not explicitly disclose determining, by the one or more processors, branch routes for the route based on the one or more lane changes; 
determining, by the one or more processors, a probability of following each determined branch route. 
Bier’s work presents a ridesharing which provides routing instructions to one or more autonomous vehicles based on a ridesharing passenger’s (a) the destination, (b) the starting position or the initial location, ( c) the one or more route modification parameters and ( d) the one or more routing goals. 
Bier further discloses determining, by the one or more processors, branch routes for the route based on the one or more lane changes (see Figs. 2, 2A, 4, ¶0054, ¶0059 - ¶0064, ¶0073, ¶0091, and ¶0097.  In particular, see Fig. 2 ~ process method step 210. 

    PNG
    media_image4.png
    427
    566
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    454
    584
    media_image5.png
    Greyscale

See Fig. 2A ~ process method step 250 – 252. See ¶0054, ¶0059 - ¶0064, and ¶0073 autonomous vehicle routing coordinator determines a branch route (a new route to a ridesharing passenger destination as a result of receiving external vehicle environmental state data which may include, but not be limited to, lane changes, broken traffic signals, new potholes in road, erratic driving other vehicles, etc., prompting the generation of a new route to the ridesharing passenger destination)); and determining, by the one or more processors, a probability of following each determined branch route.  (See Figs. 2, 2A, 4, ¶0088, ¶0091 – ¶0092, ¶0094 - ¶0097, and ¶0101 - ¶0102, In particular, see Fig. 2A. See ¶0101 - ¶0102, Generates maneuvering probabilities in process method step S252, which includes road segments that may include lane changes, and the need to consider taking a plurality of branch routes as a result of mitigating ride costs based upon factors (such as complex lane changes, etc.) complicating executing travel to ridesharing passenger destination, as outlined in process method steps S253 – S254).
Chellapilla is analogous art to the claimed invention as it relates to a ride transportation service assignment system in that it provides assigning a vehicle from within a fleet of vehicles to a trip based on the determination of whether to assign a driver. Bier is analogous art to the claimed invention as it relates to  in that it provides determination of branch routes  (a new route to a ridesharing passenger destination as a result of receiving external vehicle environmental state data which may include, but not be limited to, lane changes, broken traffic signals, new potholes in road, erratic driving other vehicles, etc., prompting the generation of a new route to the ridesharing passenger destination).  (In particular, see Fig. 2 ~ process method step 210. See Fig. 2A ~ process method step 250 – 252. See ¶0054, ¶0059 - ¶0064, and ¶0073 of Bier).  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Chellapilla’s system for autonomous vehicle (AV) performance evaluation with determining branch routes for the route based on the one or more lane changes, as taught by Bier, to provide avoidance of road features which may not feasible for the autonomous vehicle to accomplish, thereby enabling benefits, including but not limited to: higher efficiency assignments in ride transportation service system; and higher reliability in collision avoidance and mitigation maneuvering systems.
As to Claim 2,
Modified Chellapilla substantially discloses the method of claim 1, wherein determining the branch routes includes determining a likelihood of success of completing each of the one or more lane changes.  (See Figs. 5A - 5C, 6, ¶0059, Chellapilla teaches wherein a per-road-segment that may include a lane change is an autonomous vehicle (AV) traveling variable which the AV can satisfactorily negotiate and complete as a function of it performing its traveling route (operational design domain ~ ODD)).
As to Claim 3,
Modified Chellapilla substantially discloses the method of claim 2, wherein determining the branch routes is further based on a threshold value.  (See Figs. 5A - 5C, 6, ¶0059 - ¶0060, ¶0070, and ¶0079, Chellapilla teaches wherein determining the branch routes is further based on a threshold value respective to collision avoidance probability categorizations, and then avoidance and mitigation strategies).
As to Claim 4,
Modified Chellapilla substantially discloses the method of claim 2, wherein determining each determined likelihood of success includes inputting information about each of the one or more turns into a machine learned model.  (See Figs. 5A - 5C, 6, ¶0059, and ¶0096 - ¶0098, system 660 utilizes machine learning to refine inputs of maps, 3D models, and vehicle external environment sensed data to compute the likelihood of success respective to vehicles 640 making one or more turns during the performance of a travel route).
As to Claim 5,
Modified Chellapilla substantially discloses the method of claim 1, wherein determining the branch routes includes routing from the pickup location to the destination location.  (See Figs. 5A - 5C, 6, ¶0069 -  ¶0071, Chellapilla teaches transportation management system  660 wherein the branch routes includes routing from the pickup location to the destination location are determined).
While Chellapilla discusses a vehicle navigating through a location with lane changes (see ¶0059 - ¶0060 and ¶0071 of Chellapilla), Bier teaches by way of principle, precept, and example wherein Bier’s autonomous vehicle fleet routing system teaches determining the branch routes through a location where a vehicle can miss one of the one or more lane changes.  (An autonomous vehicle routing coordinator considers taking a plurality of branch routes with the express purpose of mitigating ride costs based upon factors (such as complex lane changes, etc.) complicating executing travel to a ridesharing passenger destination, as outlined in process method steps S253 – S254.  See Figs. 2, 2A, 4, ¶0088, ¶0091 – ¶0092, ¶0094 - ¶0097, and ¶0101 - ¶0102, In particular, see Fig. 2A. See ¶0101 - ¶0102 of Bier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Chellapilla’s system for autonomous vehicle (AV) performance evaluation with determining branch routes through a location where a vehicle can miss one of the one or more lane changes, as taught by Bier, to provide avoidance of road features which may not feasible for the autonomous vehicle to accomplish, thereby enabling benefits, including but not limited to: higher efficiency assignments in ride transportation service system; and higher reliability in collision avoidance and mitigation maneuvering systems.
As to Claim 6,
Modified Chellapilla substantially discloses the method of claim 1.
However, Chellapilla does not explicitly disclose wherein determining the branch routes includes determining additional branch routes for any of the branch routes that include at least one lane change where the vehicle can miss the at least one lane change.
On the contrary, Bier teaches determining the branch routes includes determining additional branch routes for any of the branch routes that include at least one lane change where the vehicle can miss the at least one lane change. (Bier teaches wherein an autonomous vehicle routing coordinator considers taking a plurality of branch routes with the express purpose of mitigating ride costs based upon factors (such as complex lane changes, etc.) complicating executing travel to a ridesharing passenger destination, as outlined in process method steps S253 – S254.  See Figs. 2, 2A, 4, ¶0088, ¶0091 – ¶0092, ¶0094 - ¶0097, and ¶0101 - ¶0102, In particular, see Fig. 2A. See ¶0101 - ¶0102 of Bier)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Chellapilla’s system for autonomous vehicle (AV) performance evaluation with determining branch routes through a location where a vehicle can miss one of the one or more lane changes, as taught by Bier, to provide avoidance of road features which may not feasible for the autonomous vehicle to accomplish, thereby enabling benefits, including but not limited to: higher efficiency assignments in ride transportation service system; and higher reliability in collision avoidance and mitigation maneuvering systems.
As to Claim 7,
Modified Chellapilla substantially discloses the method of claim 1, further comprising, determining a probability of following the route (see Figs. 5A - 5C, 6, ¶0060, ¶0065 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0065 - ¶0068, and ¶0079, Chellapilla teaches Wherein based upon a metric utilization module 210 computation if the autonomous vehicle can fulfill a ridesharing passenger's request, determines a probability (likelihood) of following a route where the autonomous vehicle disengages from a particular route based upon complexities regarding whether it is feasible for an autonomous vehicle to fulfill the ridesharing passenger's request for that given, respective route), and wherein 
determining whether the route requires a driver is further based on the probability of following the route.  (See Figs. 5A - 5C, 6, ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0066 - ¶0068, and ¶0079, Chellapilla teaches determining (calculating via the autonomous vehicle's Operational Design Domain (ODD)) whether the route requires a driver is further based on the probability of requiring assistance for the route).
As to Claim 8,
Modified Chellapilla substantially discloses the method of claim 7, wherein determining the probability of following the route includes determining a likelihood of completing a lane change for each of the one or more lane changes.  (See Figs. 5A - 5C, 6, ¶0059, Chellapilla teaches wherein a per-road-segment that may include a lane change is an autonomous vehicle (AV) traveling variable which the AV can satisfactorily negotiate and complete as a function of it performing its traveling route (operational design domain ~ ODD)).
As to Claim 9,
Modified Chellapilla substantially discloses the method of claim 8, wherein determining the probability of following the route include multiplying any likelihood of successfully completing a lane change for each of the one or more lane changes together.  (See Figs. 5A - 5C, 6, ¶0059 - ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0066, and ¶0079, by way of principle, precept, and example, Chellapilla teaches determining the probability (likelihood) of following the route, therein multiplying probability (likelihood) of successfully completing a lane change for each of the one or more lane changes combined).
As to Claim 10,
Modified Chellapilla substantially discloses the method of claim 1, wherein determining the probability of following the branch routes includes determining a likelihood of not successfully completing a lane change for at least one of the one or more lane changes.  (See Figs. 5A - 5C, 6, ¶0059 - ¶0060, ¶0065 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, Chellapilla teaches wherein a per-road-segment that may include a lane change is an autonomous vehicle (AV) traveling variable which the AV can NOT satisfactorily negotiate and complete as a function of it performing its traveling route (operational design domain ~ ODD), the autonomous vehicle disengages from attempting the one or more lane changes).
As to Claim 11,
Modified Chellapilla substantially discloses the method of claim 1, further comprising determining a probability of requiring assistance for the route (see Figs. 5A - 5C, 6, ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0060, ¶0066 - ¶0068, and ¶0079, based upon a metric utilization module 210 computation if the autonomous vehicle can fulfill a ridesharing passenger's request, it determines the probability (likelihood) if a driver (human driver) needs to be assigned to fulfill the ridesharing passenger's request, and subsequently the transportation management system  660 assigns (dispatches) fleet of vehicles (640) to fulfill the ridesharing passenger's request to their destination), and wherein 
determining whether the route requires a driver is further based on the probability of requiring assistance for the route.  (See Figs. 5A - 5C, 6, ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0066 - ¶0068, and ¶0079, Chellapilla teaches determining (calculating via the autonomous vehicle's Operational Design Domain (ODD)) whether the route requires a driver is further based on the probability of requiring assistance for the route).
As to Claim 12,
Modified Chellapilla substantially discloses the method of claim 11, wherein determining the probability of requiring assistance includes determining a turn difficulty for each turn along the route.  (See Figs. 5A - 5C, 6, and ¶0059, Chellapilla teaches determining a turn difficulty based on an autonomous vehicle's Operational Design Domain (ODD) which considers whether or not a respective turn may be deemed too difficult (complex) for the autonomous vehicle to perform without the assistance of an assigned driver).
As to Claim 13,
Modified Chellapilla substantially discloses the method of claim 12, wherein determining the turn difficulty for each turn along the route includes using a machine learned model.  (See Figs. 5A - 5C, 6, ¶0059, ¶0090, and ¶0096, Chellapilla teaches wherein system 660 may use machine learning, such as neural networks, to refine analytics of the autonomous vehicle's ODD to determine the turn difficulty (complexity) for each turn along each determined branch route).
As to Claim 14,
Modified Chellapilla substantially discloses the method of claim 1, wherein determining the probability of requiring assistance for each determined branch route (see Figs. 5A - 5C and 6) includes 
determining a turn difficulty for each turn along each determined branch route.  (See Figs. 5A - 5C, 6, and ¶0059, Chellapilla teaches determining a turn difficulty based on an autonomous vehicle's Operational Design Domain (ODD) which considers whether or not a respective turn may be deemed too difficult (complex) for the autonomous vehicle to perform without the assistance of an assigned driver).
As to Claim 15,
Modified Chellapilla substantially discloses the method of claim 14, wherein determining the turn difficulty for each turn along each determined branch route includes using a machine learned model.  (See Figs. 5A - 5C, 6, ¶0059, ¶0090, and ¶0096, Chellapilla teaches wherein system 660 utilizes machine learning, such as neural networks, to refine analytics of the autonomous vehicle's ODD to determine the turn difficulty (complexity) for each turn along each determined branch route).
As to Claim 16,
Modified Chellapilla substantially discloses the method of claim 1, wherein determining the probability of requiring assistance for at least one determined branch route is based on whether the at least one determined branch route (see Figs. 5A - 5C, 6, and ¶0095.  In particular, see Fig. 5A ~ process method step 502.  See Fig. 5B ~ process method step 532) includes 
a blockage preventing a vehicle from reaching the destination location.  (See ¶0068 and ¶0098, teaches obstacle detection for road features ("debris blocking a lane of a highway") that may prevent a vehicle from reaching the destination location).
As to Claim 17,
Modified Chellapilla substantially discloses the method of claim 1, further includes: 
determining a probability of following the route (see Figs. 5A - 5C, 6, ¶0060, ¶0065 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0065 - ¶0068, and ¶0079, Chellapilla teaches Wherein based upon a metric utilization module 210 computation if the autonomous vehicle can fulfill a ridesharing passenger's request, determines a probability (likelihood) of following a route where the autonomous vehicle disengages from a particular route based upon complexities regarding whether it is feasible for an autonomous vehicle to fulfill the ridesharing passenger's request for that given, respective route); 
determining a probability of requiring assistance for the route (see Figs. 5A - 5C, 6, ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0060, ¶0066 - ¶0068, and ¶0079); and wherein 
determining whether to assign a driver includes determining a weighted average of the probability of requiring assistance for the route (see Figs. 5A - 5C, 6, ¶0066 - ¶0069, Chellapilla teaches determining a weighted average of the probability of requiring assistance for the route, which is then used by the autonomous vehicle's ODD to assign a driver.   In particular, see ¶0060, ¶0066 - ¶0068, and ¶0079), 
the probability of requiring assistance for each determined branch route (see Figs. 5A - 5C, 6, ¶0059 - ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0066 - ¶0068, and ¶0079, transportation management system  660 teaches determining likelihood of requiring assistance for each per-road-segment (such as those segments entailing lane changes) respective to a computed mile per expected event ~ (MPEE) of each road segment corresponding to the ridesharing passenger's request to their destination), and
the probability of following the route. (See Figs. 5A - 5C, 6, ¶0059 - ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0059 - ¶0060, ¶0066 - ¶0068, and ¶0079). 
However, Chellapilla’s system for autonomous vehicle (AV) performance evaluation does not explicitly disclose the probability of following each determined branch route.
On the other hand, Bier teaches the probability of following each determined branch route.  (See Figs. 2, 2A, 4, ¶0088, ¶0091 – ¶0092, ¶0094 - ¶0097, and ¶0101 - ¶0102, In particular, see Fig. 2A. See ¶0101 - ¶0102, Generates maneuvering probabilities in process method step S252, which includes road segments that may include lane changes, and the need to consider taking a plurality of branch routes as a result of mitigating ride costs based upon factors (such as complex lane changes, etc.) complicating executing travel to ridesharing passenger destination, as outlined in process method steps S253 – S254).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Chellapilla’s system for autonomous vehicle (AV) performance evaluation with determining the probability of following each determined branch route, as taught by Bier, to provide avoidance of road features which may not feasible for the autonomous vehicle to accomplish, thereby enabling benefits, including but not limited to: higher efficiency assignments in ride transportation service system; and higher reliability in collision avoidance and mitigation maneuvering systems.
As to Claim 18,
Modified Chellapilla substantially discloses the method of claim 17, wherein the probability of following the route and the probability of following each determined branch route are weights in the weighted average.  (See Figs. 5A - 5C, 6, ¶0066 - ¶0069, Chellapilla teaches determining wherein the probability of following the route and the probability (likelihood) of following each determined branch route are weights in the weighted average; wherein subsequently the autonomous vehicle's ODD utilizes this weighted data to assign a driver.   In particular, see ¶0060, ¶0066 - ¶0068, and ¶0079).
As to Claim 19,
Modified Chellapilla substantially discloses the method of claim 17, wherein determining whether to assign a driver includes comparing the weighted average to a threshold value.  (See Figs. 5A - 5C, 6, ¶0060, ¶0066 - ¶0068, ¶0079, and ¶0095.  In particular, see ¶0060, ¶0066 - ¶0068, and ¶0079, Chellapilla teaches assigning a driver to drive a vehicle when an autonomous vehicle is determined (calculated) such that it is not feasible for the autonomous vehicle to fulfill autonomous driving to a rider's destination based upon complexity of the road features exceeding a threshold for autonomous vehicle.  Then Chellapilla further teaches wherein the driver assignment is compares the weighted average to a threshold value.  See threshold, ¶0075 - ¶0079).

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
US 2011/0224893 A1, SCOFIELD et al. is analogous art to the claimed invention as it relates to a ride transportation service assignment system in that it provides assigning a vehicle from within a fleet of vehicles to a trip based on the determination of whether to assign a driver.  (See ¶0043 and ¶0058 Scofield).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661